UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6467



WILLARD LEAMON MARTIN,

                                           Petitioner - Appellant,

          versus


BEAUFORT COUNTY JUDGE AND COURT; BEAUFORT
COUNTY JAIL SUPERVISOR; DON LUNDGREN,* of
Sacramento California,

                                          Respondents - Appellees.




                            No. 99-6468



WILLARD LEAMON MARTIN,

                                           Petitioner - Appellant,

          versus




     *
       In his original complaint in action number 99-6467, Martin
named Don Lundgren as Attorney General of California and,
consequently, Lundgren was included on the district court’s docket
sheet as a defendant in the action.      After the district court
consolidated Martin’s habeas and civil rights actions, Lundgren’s
name appeared on some, but not all, pleadings filed by Martin and
orders entered by the court. Lundgren was never served, however,
and he made no appearance in the district court or this court.
BEAUFORT COUNTY COURT JUDGE; BEAUFORT COUNTY
JAIL SUPERVISOR,

                                          Respondents - Appellees.



Appeals from the United States District Court for the District of
South Carolina, at Florence.    Dennis W. Shedd, District Judge.
(CA-97-3411-4-19-BD, CA-97-3351-4-19-BD)


Submitted:   August 19, 1999             Decided:   August 26, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Willard Leamon Martin, Appellant Pro Se. Stephen P. Hughes, HOWELL,
GIBSON & HUGHES, P.A., Beaufort, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Willard Leamon Martin appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaints.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no revers-

ible error.   Accordingly, we affirm on the reasoning of the dis-

trict court. See Martin v. Beaufort County Judge, Nos. CA-97-3411-

4-19-BD; CA-97-3351-4-19-BD (D.S.C. Mar. 10, 1999).        We deny

Martin’s motions for a hearing and for appointment of counsel and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3